Case 1:18-cr-00834-PAE Document 136 Filed 03/14/19 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,
18-CR-834-04 (PAE)
~ ORDER
DANIEL HERNANDEZ,
Defendant.

 

 

PAUL A. ENGELMAYER, District Judge:

On February 15, 2019, the Court issued an order (Dkt. No. 120) authorizing defendants
Kifano Jordan and Faheem Walter to move, by February 27, 2019, for the disqualification of
Lance Lazzaro, Esq., as counsel for defendant Daniel Hernandez. Neither defendant elected to
file such a motion. Under the Court’s order, each has therefore foregone the right to move for
Mr. Lazzaro’s disqualification, based on information presently known to them. Mr. Lazzaro
therefore requests that he be be permitted to resume the representation of Mr. Hernandez, upon
the successful completion of a Curcio hearing in which Mr. Hernandez would be asked questions
about Mr. Lazzaro’s representation and whether he would be willing to waive any potential
conflict of interest presented by Mr. Lazzaro’s earlier presentation.

The Court will permit Mr. Lazzaro’s to resume the representation of Mr. Hernandez on
two conditions:

First, although neither Mr. Jordan nor Mr. Walter has moved for disqualification, the
Court has an independent obligation to satisfy itself that Mr. Lazzaro does not possess any
privileged information regarding Messrs. Jordan or Walter that could be used to their detriment

and that the subjects of Mr. Lazzaro’s prior representations of these persons did not factually
Case 1:18-cr-00834-PAE Document 136 Filed 03/14/19 Page 2 of 3

overlap with the subject of the present case. To this end, the Court directs Mr. Lazzaro to submit
a detailed sworn affidavit addressing these points in more detail than previously, including
chronicling in detail the nature and history of the prior representations, explaining the
relationship (if any) between these representations at and the present charges against Messrs.
Jordan, Walter, and Hernandez, and to enumerate all privileged information obtained during the
course of these representations. For avoidance of doubt, the Court expects that Mr. Lazzaro will
redact from the publicly filed version of this affidavit any privileged communications or
information whose public disclosure would disclose information protected as attorney work-
product; Mr. Lazzaro is to file the unredacted original of the affidavit under seal and to provide
the Court’s chambers, by hand, with two unredacted copies of the affidavit. As exhibits to the
affidavit, Mr. Lazzaro is to attach all records he has maintained of any attorney-client
communications with either Mr. Jordan or Mr. Walter, in whatever form maintained (including
file memoranda, correspondence, handwritten notes, emails, texts, etc.). These attachments, of
course, are to be redacted from any public filing. This submission is due Wednesday, March
20, 2019. The Court expects that its review of these materials will enable it independently to
determine whether Mr. Lazzaro’s resumed representation of Mr. Hernandez presents any risk to
his former clients. The Court will make this assessment with dispatch.

Second, assuming that the Court’s review of Mr. Lazzaro’s submission does not reveal
any impediment to his resumed representation of Mr. Hernandez, the Court will promptly
convene a Curcio hearing involving Mr. Hernandez, as proposed. The Court schedules this
hearing for Thursday, March 28, 2019, at3 p.m. The Court directs that the Government
submit a proposed Curcio allocution for Mr. Hernandez by Friday, March 22, 2019; the Court

invites but does not require Mr. Lazzaro, and Mr. Hernandez’s non-conflicted counsel, Dawn
Case 1:18-cr-00834-PAE Document 136 Filed 03/14/19 Page 3 of 3

Florio, Esq., to submit their own proposed Curcio allocutions, due the same date. The Court
expects that, in advance of the this hearing, Ms. Florio will have met with Mr. Hernandez and
reviewed in detail with him the areas of potential conflict presented by Mr. Lazzaro’s
representation, so as to make it more likely that Mr. Hernandez, at the March 28 conference, will

be able to make an informed waiver of the potential conflict.

SO ORDERED.

P ank ‘\ ' Cnaphver?
PAUL A. ENGELMAYER/
United States District Judge

 

Dated: March 13, 2019
New York, New York
